DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
In view of the appeal brief filed on 7/4/2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012161105 (IWAOKA). An English Translation has been provided with the Official Action. 
Claim 1 recites a transesterified oil and fat in which a lauric acid (i.e., C12) content is 5 to 25 wt%, a palmitic acid content is 5 to 25 wt% and a stearic acid content is 10 to 35 wt% with respect to all constituent fatty acids, and a weight ratio of stearic acid/palmitic acid is 0.5 to less than 1.8.
wherein a rising melting point is 30 to 40oC, a solid fat content of 20oC is 20 to 50%, and solid fat content at 35C is 12% or less.
IWAOKA teaches transesterified fat (lines 134-140). 
The fat comprises lauric acid, palmitic acid and stearic acid (lines 151-158).
IWAOKA does not provide specific amounts for each of the fatty acids. However, IWAOKA does explain that these ingredients are present in a fat composition comprising fractions A and B. 
As to the amount of lauric acid, lines 151-157 teaches that 10 to 50% of lauric acid is present in Fat A. 
Fat A also contains 20 to 60% of stearic and palmitic acid. 
Fat B contains at least 25% stearic and palmitic acid lines (174-177). 
The ratio of Fat A to Fat B can be 1:1 (see line 140).
This provides a 5 to 25% of lauric acid (i.e., half of lauric acid of Fat A). 
This provides a total amount of 22.5 to 42.5% of stearic and palmitic acid (i.e., half of Fat A and Fat B amounts.  While the exact percentages are not provided for stearic and palmitic it is noted that the total claimed amount is 15 to 60% of stearic and palmitic and stearic acid. The total amount of the IWAOKA composition in a preferred 1:1 ratio as noted above is 22.5 to 42.5% and falling within that claimed. 
AS to the ratio of stearic acid/palmitic acid, IWAOKA teaches the weight ratio of palmitic acid / stearic acid among the constituent fatty acids of the fat B is 1 or more.  Thus, a 1:1 ratio is taught by IWAOKA and the overall ranges overlaps that claimed.  
As to the solid fat content, it is the Examiner’s position as the ingredients are the same and in overlapping amounts and ratios, the composition with have a similar rising melting point and solid fat content.  It must also be noted that at line 181-186 it is stated that the solid fat content (SFC) of the fat and oil composition for chocolate of the present invention is preferably 15% or more at 30 ° C and 10% or less at 40 ° C. More preferably, it is 25% or more at 30 ° C. or 5% or less at 40 ° C. If it is less than 15% at 30 ° C., it is difficult to obtain a preferable texture as chocolate in which the bitter stock is hard and melts quickly. Moreover, if it exceeds 10% at 40 C, a mouth-feeling will fall and it will become what is called a waxy food texture. The SFC value is measured according to AOCS official method cd16b-93 (direct method). In this regard, IWAOKA teaches that the solid fat content is a property that relates to texture. It would have been obvious to one skilled in the art to vary the solid fat content based on desired texture.
Additionally, the patent office does not have the facilities to test such properties. In this regard, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.

 
Claim 3 recites a roll-in oil and fat composition comprising 15 to 80 wt% of the transesterified oil and fat according to claim 1 in an oil phase.
Line 113 of IWAOKA indicates that 10 to 50% of the fat is transesterified. This overlaps the claimed amount of 15 to 80%.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012161105 (IWAOKA) as applied to claims 1 and 3 above, and further in view of United States Patent No. 4,622,226 (KE).
Claim 4 recites a layered bakery food product using the roll-in oil and fat composition.
WO2012161105 is cited for the reasons noted above but silent as to a layered bakery food product. 
KE teaches that it is desirable to provide a toll-in fat for chocolate croissants to provide the proper texture and mouthfeel.
Thus, it would have been obvious to add the fat of IAWAKO in KE to provide the proper mouthfeel. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
                                                                                                                                                                                        /ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792